        Case 3:18-cv-05226-EMC Document 68 Filed 11/13/19 Page 1 of 5



 1   Regina Silva, Esq. (Bar No. 173573)
     Orlando Arellano, Esq. (Bar No. 234073)
 2
     TYSON & MENDES LLP
 3   1055 West 7th Street, Suite 2500
     Los Angeles, CA 90017
 4   Telephone: (213) 745-8600
     Fax: (213) 745/8604
 5   Attorneys for Defendant ELKHORN PACKING CO. LLC
 6
     Geoffrey F. Gega, Esq. (Bar No. 91980)
 7   LAW OFFICES OF GEOFFREY F. GEGA
     1851 East First Street, Suite 900
 8   Santa Ana, CA 92705-4066
     Telephone: 714-542-1883
 9   Fax: (714) 542-1009
10
     Attorney for Defendant D’ARRIGO BROS. CO., OF CALIFORNIA
11

12                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                            SAN FRANCISCO DIVISION
14

15
     DARIO MARTINEZ-GONZALES,                )   Case No. 3:18-cv-05226-EMC
16   on behalf of himself and other          )   [Complaint Filed: July 27, 2018]
     aggrieved employees,                    )   Assigned for all purposes to:
17                                           )   Hon. Judge Edward M. Chen
18                                           )
                     Plaintiff,              )   DEFENDANTS’ JOINT NOTICE
19                                           )   OF APPEAL AND NOTICE OF
            v.                               )   RELATED CASES;
20                                           )   REPRESENTATION STATEMENT
     ELKHORN PACKING CO., LLC,               )
21   D’ARRIGO BROS. CO., OF                  )   Trial Date: Not Set
22   CALIFORNIA, and DOES 1-20,              )
     INCLUSIVE,                              )
23                                           )
                                             )
24                   Defendants.             )
25                                           )
                                             )
26                                           )
                                             )
27                                           )
                                             )
28
     3:18-cv-05226          DEFENDANTS’ JOINT NOTICE OF APPEAL;
                                REPRESENTATION STATEMENT
        Case 3:18-cv-05226-EMC Document 68 Filed 11/13/19 Page 2 of 5



 1                                 NOTICE OF APPEAL
 2          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 3          Notice is hereby given that Defendants Elkhorn Packing Co. LLC and
 4   D’Arrigo Bros. Co. of California (“Defendants”) hereby jointly appeal to the United
 5   States Court of Appeals for the Ninth Circuit from this Court’s Order denying
 6   Defendants’ Motion to Compel Arbitration. The Order was entered in this action on
 7   October 29, 2019.
 8

 9                            NOTICE OF RELATED CASES
10          There are no known related cases currently pending before the Ninth Circuit.
11
                                     Respectfully submitted,
12

13   Dated: November 13, 2019              TYSON & MENDES LLP

14                                   By:    Orlando Arellano
15                                         Regina Silva, Esq.
                                           Orlando Arellano, Esq.
16                                         Attorneys for Defendant ELKHORN PACKING
                                           CO. LLC
17

18   Dated: November 13, 2019         LAW OFFICES OF GEOFFREY F. GEGA

19                                   By: ________________________
20                                       Geoffrey F. Gega
                                        Attorney for Defendant D’ARRIGO BROS.
21                                      CO., OF CALIFORNIA
22

23                                  ECF ATTESTATION
24          In accordance with Civil Local Rule 5(i)(3), I, Orlando Arellano, attest that I
25   have obtained concurrence in the filing of this document from the other signatory
26   listed here.
27

28


     3:18-cv-05226       NOTICE OF APPEAL; REPRESENTATION STATEMENT
        Case 3:18-cv-05226-EMC Document 68 Filed 11/13/19 Page 3 of 5



 1                         REPRESENTATION STATEMENT
 2         Regina Silva and Orlando Arellano of Tyson & Mendes LLP represent
 3   Defendant-Appellant Elkhorn Packing Co. LLC and no other party. Geoffrey Gega
 4   of the Law Offices of Geoffrey Gega represents Defendant-Appellant D’Arrigo
 5   Bros. Co. of California and no other party.
 6         Attached is a service list that shows all parties to the action and identifies their
 7   counsel by name, firm, address and telephone number as required by Federal Rule
 8   of Appellant Procedure 12(b) and Ninth Circuit Rule 3-2(b).
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     3:18-cv-05226       NOTICE OF APPEAL; REPRESENTATION STATEMENT
        Case 3:18-cv-05226-EMC Document 68 Filed 11/13/19 Page 4 of 5



 1
                                      SERVICE LIST

 2   Attorneys for Plaintiff Dario Martinez-Gonzalez:
 3
     Ana Vicente, SBN 309958
 4   Josephine Weinberg, SBN 274950
 5
     CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
     3 Williams Road
 6   Salinas, CA 93950
 7
     Telephone: (831) 757-5221
     avicente@crla.org
 8   jweinberg@crla.org
 9
     Estella M. Cisneros, SBN 287733
10   CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
11   3747 E. Shields Ave.
     Fresno, CA 93726
12   Telephone: (559) 441-8721
13   ecisneros@crla.org

14   Karla Gilbride, SBN 264118
15   PUBLIC JUSTICE
     1620 L Street NW, Suite 630,
16   Washington, DC 20036
17   Telephone: (202) 797-8600
     Kgilbride@publicjustice.net
18

19   Attorneys for Defendant Elkhorn Packing Co. LLC:

20   Regina Silva, Esq. (Bar No. 173573)
21   rsilva@tysonmendes.com
     Orlando Arellano, Esq. (Bar No. 234073)
22   oarellano@tysonmendes.com
23   TYSON & MENDES LLP
     1055 West 7th Street, Suite 2500
24   Los Angeles, CA 90017
25   Telephone: (213) 745-8600
26

27   (See next page for additional counsel)
28


     3:18-cv-05226      NOTICE OF APPEAL; REPRESENTATION STATEMENT
        Case 3:18-cv-05226-EMC Document 68 Filed 11/13/19 Page 5 of 5


     Attorneys for Defendant D’Arrigo Bros. Co.:
 1

 2   Geoffrey F. Gega, Esq. (Bar No. 91980)
 3
     ggega@gegalaw.com
     LAW OFFICES OF GEOFFREY F. GEGA
 4   1851 East First Street, Suite 900
 5
     Santa Ana, CA 92705-4066
     Telephone: 714-542-1883
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     3:18-cv-05226     NOTICE OF APPEAL; REPRESENTATION STATEMENT
